DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of specie I (which corresponds to figs.1 and 5-7) in the reply filed on 04/01/2022 is acknowledged.

Claim 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/01/2022.

Specification
The disclosure is objected to because of the following informalities: 
Para.0034 of the instant specification states valve plugs 502 disposed to the pipeline 501. However, valve plugs 502 is not shown in the instant drawings.

Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Regarding claims 6, the phrase "possibility" of claim 6 renders the claim indefinite because it is unclear if the actual generation location of the detected vibrations is located on the another pipeline or not. Hence, it is unclear whether the limitation(s) following the phrase “the actual generation location of the detected vibrations is located on the another pipeline” are part of the claimed invention.  See MPEP § 2173.05(d).

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejections as pointed out above (see 112b rejections as indicated above as an example).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 15-18, and 20-21 are rejected under 35 U.S.C. 101.

Claims 1-6, 15-18, and 20-21 are rejected under 35 U.S.C. 101 because: 
The claimed invention is directed to an abstract idea without significantly more. Claims 1, 15, and 20 recite “calculate/calculating cross-correlation function between vibrations detected at a pair of points contained in a measurement sector of a pipeline; estimate/estimating a cause of the detected vibrations based on continuity of peaks in the cross-correlation function; and analyze/analyzing an actual generation location of the detected vibrations and an actual cause of the detected vibrations based on the estimated cause of the detected vibrations and information on a configuration of a pipeline network”, which is directed to the abstract idea of analyzing an actual generation location of detected vibration and an actual cause of the detected vibrations utilizing mathematical algorithms of cross-correlation function. Mathematical algorithms are not eligible for patent protection. Mathematical algorithms are found by courts to be abstract (see Diamond v. Diehr, 450 U.S. 175, 209 U.S.P.Q. 1 (1981)). Claims 2-6, 16-18, and 21 depend on claims 1, 15, and 20 respectively. These claims 2-6, 16-18, and 21 as a whole are still directed to the abstract idea since limitations cited in claims 2-6, 16-18, and 21 still utilize mathematical algorithms (cross-correlation function) described in claims 1, 15, and 20.
Regarding claims 1-6, 15-18, and 20-21, claims 1-6, 15-18, and 20-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional elements do not add to the mathematical algorithms/formula something that in terms of patent law’s objectives had significance i.e. improvements to another technology or technical field, meaningful limitations beyond generally linking the use of the abstract idea to particular technological environment.
Claims 1, 15, and 20 include “calculate/calculating cross-correlation function between vibrations detected at a pair of points contained in a measurement sector of a pipeline; estimate/estimating a cause of the detected vibrations based on continuity of peaks in the cross-correlation function; and analyze/analyzing an actual generation location of the detected vibrations and an actual cause of the detected vibrations based on the estimated cause of the detected vibrations and information on a configuration of a pipeline network”. The claims as a whole does not amount to significant more than the abstract idea itself. Claims 2-6, 16-18, and 21 in combination with claims 1, 15, and 20 as a whole does not amount to significant more than the abstract idea itself since limitations cited in claims 2-6, 16-18, and 21 still utilize mathematical algorithms (cross-correlation function) described in claims 1, 15, and 20.

Conclusion
Note that claims 1-6, 15-18, and 20-21 are allowable once all 101 and 112b rejections and specification objection are absolved/corrected.

The following is an examiner’s statement of reasons for allowance:  

The best prior art found to record is US 20150241297, which teaches calculate/calculating cross-correlation function between vibrations detected at a pair of points contained in a measurement sector of a pipeline ([0057]: cross-correlation function calculated based on vibration data measured by vibration sensor pair arranged in the pipe, sector/portion of the pipeline located between pair of vibration sensor pair on the pipeline corresponds to “a measurement sector”); a generation position of simulated leakage sound is determined based on a peak presented in cross-correlation function ([0037]). Lingya Meng (Experimental study on leak detection and location for gas pipeline based on acoustic method), which teaches distinguishing between leak signals and disturbing signal and choose the distinct features of leak signals to detect the leakage and leak location (see abstract).
However, US 20150241297 and Lingya Meng fail to disclose estimate/estimating a cause of the detected vibrations based on continuity of peaks in the cross-correlation function; and analyze/analyzing an actual generation location of the detected vibrations and an actual cause of the detected vibrations based on the estimated cause of the detected vibrations and information on a configuration of a pipeline network, in combination with the remaining limitations of an analyzing device as claimed in independent claim 1, and the remaining limitations of an analyzing method as claimed in independent claim 15, and the remaining limitations of a non-transitory computer-readable storage medium storing a program as claimed in independent claim 20.

Hence the prior art of record fails to teach the invention as set forth in claims 1-6, 15-18, and 20-21 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine and/or modify the elements of the prior art of record other than applicant's own reasoning.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861 

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861